DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 claims, “determining, by the at least one processor, whether the glucose monitoring application is compatible with the operating environment based at least on a comparison”.  This limitation of “determining” under its broadest reasonable interpretation, covers the performance of the limitation in the mind.  If a claim, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.  Nothing in the claimed elements preclude these steps from practically being performed in the mind.  Therefore claim 1 recites an abstract idea. 
None of the additional elements integrate the judicial exception into a practical application.  The step of “receiving….one or more data values”, is nothing more than an insignificant pre-solution activity and is mere data gathering (SEE MPEP 2106.05(g)).  The “sending.. a message” is nothing more than an insignificant post solution activity.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons as discussed above.  Therefore, the claim is not patent eligible.

	Claim 2, claims “determining further comprise generating a composite score”, Nothing in the claimed elements preclude the step from being practically performed in the mind and none of the additional elements integrate the judicial exception into a practical application.  If the claim, under its broadest reasonable interpretation, covers the performance of the limitation in the mind, but the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

	Claims 3-7, claim additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
	
	Claim 8, claims “providing… a script”.  This is nothing more that insignificant pre-solution activity.

	Claims 9-11, claim additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

	Claim 12, claims “determining… whether the transmitter unit is compatible..”.  Nothing in the claimed elements preclude the step from being practically performed in the mind and none of the additional elements integrate the judicial exception into a practical application.  If the claim, under its broadest reasonable interpretation, covers the performance of the limitation in the mind, but the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.  The rest of the claims are directed to generic computer components.
	Claims 13-20 contain similar limitations to claims 1-8.  Therefore claims 13-20 are rejected for the same reasons as claims 1-8.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-17 and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Valdes et al. (US PgPub 2011/0320130  A1)  further in view of Smith et al. (US 9,626, 183 B1).
As per claim 1, Valdes et al. teaches the invention as claimed including, “A method comprising:”
Valdes teaches a glucose monitoring application (Abstract), however Valdes does not explicitly appear to teach, 
“receiving, by at least one processor, one or more data values from a user equipment having a glucose monitoring application installed on the user equipment,”
Smith et al. teaches an application server that receives device characteristics from a user device (column 4, lines 14-25).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify Valdes et al. with Smith et al. because Smith teaches that applications can be countless other types of software applications that the electronic device may implement or execute (column 3, lines 55-59).  Checking compatibility of an application will make sure the application is running correctly and is especially beneficial for medical devices that monitors its users health and therefore would have been obvious to try.
“the one or more data values representing results from one or more self-tests performed on the user equipment, the one or more self-tests validating one or more features of one or more of the glucose monitoring application and the user equipment;”
Smith et al. teaches that device characteristics include OS type, version and associated manufacturer (column 4, lines 59- column 5, lines 1-14).  Other criteria attributes are collected including memory, hardware capability, and additional software (column 5, lines 15 – column 6, lines 1-9).  Application version information is also sent to the server (column 9 ,lines 5-18).  The examiner interprets the self test to be the colleting the device characteristics. 
Valdes et al. further teaches that a user can selectively power down fully or partially one or more  applications running in the user interface (paragraph 196).  However Valdes et al. does not explicitly appear to teach,  “determining, by the at least one processor, whether the glucose monitoring application is compatible with the operating environment based at least on a comparison of the one or more data values with a predetermined list of self-tests; and”
Smith teaches that the application server assesses the received device characteristics of the electronic device to determine if the device characteristics will adversely affect one or more application functions (column 4, lines 14-58).  This determination is done by comparing the interrogated characteristics to feature support criteria (column 8, lines 28-61).    Feature support criteria includes OS version criteria (regular expression of user equipment attributes), this criteria also can include an OS range (column 4, lines 59-column 6, lines 1-15).
“sending, by the at least one processor, a message to the user equipment based on the determining, the message causing the glucose monitoring application to operate in one or more of a normal mode, a safe mode, and a non-operational mode.”
Smith teaches sending a response as to which functions of the application to enable or disable to the electronic device (column 4, lines, 26-30).  Also see column 8, lines 53-column 9, lines 1-4). Smith teaches disabling some features (safe mode) or disabling the entire application itself when one or more features are not supported (non-operation mode) (column 4, lines 48 – 58).  Also see column 7, lines 36 – 55).

As per claim 2, Smith et al. further teaches, “The method of Claim 1, wherein the determining further comprises generating a composite score based on the one or more data values, wherein the composite score is a weighted sum of the one or more data values, an average of the one or more data values, a weighted average of the one or more data values, or a statistical mode of the one or more data values.”	Smith et al. teaches when a characteristic of a electronic device fails to meet a particular characteristic threshold its functionality is disabled (column 4,lines 1-44).  
 	As per claim 3, Smith further teaches, “The method of Claim 1, wherein the one or more self-tests comprise one or more of a screenshot comparison self-test, a notification self-test, a layout self-test, a string self-test, a color comparison self-test, a user equipment state self-test, and a self-test of one or more systems of the user equipment.”
 	Smith et al. teaches that device characteristics include OS type, version and associated manufacturer (column 4, lines 59- column 5, lines 1-14).  Other criteria attributes are collected including memory, hardware capability, and additional software (column 5, lines 15 – column 6, lines 1-9).  

As per claim 4, Smith et al. further teaches, “The method of Claim 1, wherein the one or more self-tests are performed on the user equipment when the glucose monitoring application is launched, when the glucose monitoring application is updated, when the glucose monitoring application is being used, or when the glucose monitoring application is idling.”
Smith et al. teaches that application interrogation is performed upon initiation of the application (column 4, lines 22 – 26).  Also see column 6, lines 27 – 60.

As per claim 5, Smit et al. further teaches, “The method of Claim 1, wherein the operating environment includes one or more of an operating system installed on the user equipment and an application which impacts operation of the glucose monitoring application.”
Smith et al. teaches that device characteristics include OS type, version and associated manufacturer (column 4, lines 59- column 5, lines 1-14).  Other criteria attributes are collected including memory, hardware capability, and additional software (column 5, lines 15 – column 6, lines 1-9). 

As per claim 7, Smith et al. further teaches, “The method of Claim 1, wherein the one or more self-tests are performed on the user equipment when the user equipment is turned on or when the user equipment receives a request from a server communicatively coupled with the user equipment.”
See Smit column 6, lines 36 – 60.

As per claim 8, Smith et al. further teaches, “The method of Claim 1, further comprising:
providing, by at least one processor, a script to the user equipment, the script causing the user equipment to perform the one or more self-tests.”
Smith teaches that the device identifies specific characteristics applicable to the feature support criteria (column 7, lines 16).  The feature support criteria is sent to the electronic device as shown in figure 2.  Therefore the feature support criteria is a script directing the device to perform a self-test of colleting device characteristics. 

As per claim 9, Smith et al. further teaches, “The method of Claim 1, wherein the one or more data values are individually received after each of the one or more self-tests are performed or collectively received in a batch after all of the one or more self-tests are performed on the user equipment.
 Smith et al. teaches an application server that receives device characteristics from a user device. The characteristics are sent together as a batch (column 4, lines 14-25). 

As per claim 10, Smith et al. further teaches, “The method of Claim 1, wherein the message causes the user equipment to display a user interface view on the user equipment while the glucose monitoring application is in the safe mode, the user interface view indicating that one or more ancillary functions are disabled.”
Smith et al. teaches providing a visual indication that the application is inaccessible, such as by greying out a visual indicator of the application function (column 7, lines 36 – column 8, lines 1-6).

As per claim 11, Smith et al. further teaches, “The method of Claim 1, wherein the message causes the user equipment to display a user interface view on the user equipment while the glucose monitoring application is in the non-operational mode, the user interface view indicating that one or more core functions are disabled.”
 	Smith teaches disabling some features (safe mode) or disabling the entire application itself when one or more features are not supported (non-operation mode) (column 4, lines 48 – 58).  Smith et al. teaches providing a visual indication that the application is inaccessible, such as by greying out a visual indicator of the application function (column 7, lines 36 – column 8, lines 1-6).

As per claims 13-17 and 19-20, claims 13-17 and 19-20 contain similar limitations to claims 1-5, and 7-8.  Therefore claims 13-17 and 19-20 are rejected for the same reasons as claims 1-5 and 7-8.
Claims 6, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Valdes et al. (US PgPub 2011/0320130  A1) and Smith et al. (US 9,926, 183 B1) as applied to claim 5 and 17 above, further in view of Moritzen et al. (US PgPub 2013/0086573).
As per claim 6, Valdes et al. and Smith et al. do not explicitly appear to teach, “The method of Claim 5, wherein the one or more self-tests are performed on the user equipment when the operating system is updated.”
Smith et al. teaches that application interrogation is performed upon initiation of the application (column 4, lines 22 – 26).  Smith further teaches other interrogation triggers, see column 6, lines 27 – 60.  
However, Smith et al. does not explicitly appear to teach a trigger when the operating system is updated.
Moritzen et al. teaches the performance of a automated self-test if an operating system patch has be installed on the medical device (0017).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the application to modify Valdes et al. and Smith et al. with Moritzen et al. because both Smith and Moritzen et al. teach validating compatibility. Smith teaches other interrogation triggers, see column 6, lines 27 – 60.  Smith further teaches that various forms of electronic devices may differ in configuration and compatibility.  These differences include OS version (column 2, lines 52-67).  Differing OS version may provide different capabilities to the electronic device and the application may be incompatible or unsupported by the particular OS version (column 5, lines 1-15).  Therefore, it would have been obvious to use a updated OS as a trigger for checking configuration and compatibility.

As per claim 18, claim 18 contains similar limitations to claim 6.  Therefore claim 18 is rejected for the same reason as claim 6.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Valdes et al. (US PgPub 2011/0320130  A1) and Smith et al. (US 9,926, 183 B1) as applied to claim 1 above, further in view of Hayter (US PgPub 2013/0132416 A1).

As per claim 12, Smith et al. and Valdes et al. further teaches, “The method of Claim 1, wherein the glucose monitoring application is associated with a wearable glucose sensor assembly including a transmitter unit that wirelessly communicates with the user equipment, and”
Valdes et al. teaches a sensor for the glucose monitoring system (figure 2).  The sensor electronics include hardware, firmware and/or software that enables measurement of level of analyte via a glucose sensor. Sensor also includes a telemetry module for transmitting and receiving data (Paragraph 123).  However Valdes et al. and Smith et al. does not explicitly appear to teach “wherein the one or more self-tests further includes a validation of the transmitter unit compatible with the user equipment based on validating identification information of the transmitter unit including one or both of a transmitter device version number and a software version number with configuration information of the user equipment and the glucose monitoring application; the method further comprising:”	Hayter et al. teaches that a sensor may provide a radio ID to indicate its configuration to other system components.  The sensor detects sensor version and provides it to other components to detect if the sensor version is allowable (paragraph 0059).
“determining, by the at least one processor, whether the transmitter unit is compatible with the user equipment based at least on a comparison of the one or more data values with the predetermined list of self-tests.”
Hayter et al. teaches that the electronic device has a range of sensor codes that is accepts (0059).  Also see 0063-0064).
Smith teaches that the application server assesses the received device characteristics of the electronic device to determine if the device characteristics will adversely affect one or more application functions (column 4, lines 14-58).  This determination is done by comparing the interrogated characteristics to feature support criteria (column 8, lines 28-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify Valdes et al. and Smith et al. with Hayter et al. because both Valdes and Hayter teach a glucose monitoring device that includes a sensor and a secondary device. Hayter teaches that there can be compatibility issues with the sensor version due to updated version of the sensors (0058).  This is determined by sending sensor information to a second or third device (0072-0073).  Smit et al. teaches a server that receives device configuration information and determines compatibility.  Therefore, it would have been obvious for this information to also be sent to the application sever of smith to determine compatibility.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12-20 of U.S. Patent No. 10691574. Although the claims at issue are not identical, they are not patentably distinct from each other.  See comparison table below:
Current Application 
App# 15334160  Patent US 10691574
1. A method comprising: 
receiving, by at least one processor, one or more data values from a user equipment having a glucose monitoring application installed on the user equipment, the one or more data values representing results from one or more self-tests performed on the user equipment, the one or more self-tests validating one or more features of one or more of the glucose monitoring application and the user equipment; 

determining, by the at least one processor, whether the glucose monitoring application is compatible with the operating environment based at least on a comparison of the one or more data values with a predetermined list of self-tests; and

sending, by the at least one processor, a message to the user equipment based on the determining, the message causing the glucose monitoring application to operate in one or more of a normal mode, a safe mode, and a non-operational mode.
1. (Currently Amended) A method comprising: receiving, by at least one processor, one or more data values from a user equipment having a glucose monitoring application installed on the user equipment, the one or more data values representing results from one or more self-tests performed on the user equipment, the one or more self-tests validating proper operation of one or more features of one or more of the glucose monitoring application and the user equipment; 

determining, by the at least one processor, whether the glucose monitoring application is compatible with an operating environment based at least on a comparison of the one or more data values with respective values from a predetermined list of results of self-tests; and 

sending, by the at least one processor, a message to the user equipment based on the determining, the message causing the glucose monitoring application to operate in one or more of a normal mode, a safe mode, and a non-operational mode, wherein the message causes the user equipment to display a user interface view on the user equipment while the glucose monitoring application is in the safe mode, the user interface view indicating that one or more ancillary functions are disabled; and wherein the message causes the user equipment to display a user interface view on the user equipment while the glucose monitoring application is in the non-operational mode, the user interface view indicating that one or more core functions are disabled, wherein the one or more core functions include one or more modules that are essential to the operation of the glucose monitoring application and wherein the one or more ancillary functions include one or more modules that are not essential to the operation of the glucose monitoring application, wherein the core functions includes one or more of generating an alert if a glucose level of a user is outside of a target range, displaying a glucose level, or prompting calibration of a glucose sensor assembly.  

2. The method of Claim 1, wherein the determining further comprises generating a composite score based on the one or more data values, wherein the composite score is a weighted sum of the one or more data values, an average of the one or more data values, a weighted average of the one or more data values, or a statistical mode of the one or more data values.
2. The method of Claim 1, wherein the determining further comprises -2-generating a composite score based on the comparison of the one or more data values.
3. The method of Claim 1, wherein the one or more self-tests comprise one or more of a screenshot comparison self-test, a notification self-test, a layout self-test, a string self-test, a color comparison self-test, a user equipment state self-test, and a self-test of one or more systems of the user equipment.
3. The method of Claim 1, wherein the one or more self-tests comprise one or more of a screenshot comparison self-test, a notification self-test, a layout self-test, a string self-test, a color comparison self-test, a user equipment state self-test, and a self-test of one or more systems of the user equipment.
4. The method of Claim 1, wherein the one or more self-tests are performed on the user equipment when the glucose monitoring application is launched, when the glucose monitoring application is updated, when the glucose monitoring application is being used, or when the glucose monitoring application is idling.

4. The method of Claim 1, wherein the one or more self-tests are performed on the user equipment when the glucose monitoring application is launched, when the glucose monitoring application is updated, when the glucose monitoring application is being used, or when the glucose monitoring application is idling.
5. The method of Claim 1, wherein the operating environment includes one or more of an operating system installed on the user equipment and an application which impacts operation of the glucose monitoring application.
5. (Original) The method of Claim 1, wherein the operating environment includes one or more of an operating system installed on the user equipment and an application which impacts operation of the glucose monitoring application.
6. The method of Claim 5, wherein the one or more self-tests are performed on the user equipment when the operating system is updated.
6. (Original) The method of Claim 5, wherein the one or more self-tests are performed on the user equipment when the operating system is updated.
7. The method of Claim 1, wherein the one or more self-tests are performed on the user equipment when the user equipment is turned on or when the user equipment receives a request from a server communicatively coupled with the user equipment.
7. (Original) The method of Claim 1, wherein the one or more self-tests are performed on the user equipment when the user equipment is turned on or when the user equipment receives a request from a server communicatively coupled with the user equipment.
8. The method of Claim 1, further comprising: providing, by at least one processor, a script to the user equipment, the script causing the user equipment to perform the one or more self-tests.
8. (Original) The method of Claim 1, further comprising: providing, by at least one processor, a script to the user equipment, the script causing the user equipment to perform the one or more self-tests.
9. The method of Claim 1, wherein the one or more data values are individually received after each of the one or more self-tests are performed or collectively received in a batch after all of the one or more self-tests are performed on the user equipment.
9. (Original) The method of Claim 1, wherein the one or more data values are individually received after each of the one or more self-tests are performed or collectively received in a batch after all of the one or more self-tests are performed on the user equipment.
10. The method of Claim 1, wherein the message causes the user equipment to display a user interface view on the user equipment while the glucose monitoring application is in the safe mode, the user interface view indicating that one or more ancillary functions are disabled.
Claim 1.
…….
wherein the message causes the user equipment to display a user interface view on the user equipment while the glucose monitoring application is in the safe mode, the user interface view indicating that one or more ancillary functions are disabled; …..

11. The method of Claim 1, wherein the message causes the user equipment to display a user interface view on the user equipment while the glucose monitoring application is in the non- operational mode, the user interface view indicating that one or more core functions are disabled.
Claim 1. 
…..
and wherein the message causes the user equipment to display a user interface view on the user equipment while the glucose monitoring application is in the non-operational mode, the user interface view indicating that one or more core functions are disabled, 
…

12. The method of Claim 1, wherein the glucose monitoring application is associated with a wearable glucose sensor assembly including a transmitter unit that wirelessly communicates with the user equipment, and wherein the one or more self-tests further includes a validation of the transmitter unit compatible with the user equipment based on validating identification information of the transmitter unit including one or both of a transmitter device version number and a software version number with configuration information of the user equipment and the glucose monitoring application; the method further comprising: determining, by the at least one processor, whether the transmitter unit is compatible with the user equipment based at least on a comparison of the one or more data values with the predetermined list of self-tests.
12. (Original) The method of Claim 1, wherein the glucose monitoring application is associated with a wearable glucose sensor assembly including a transmitter unit that wirelessly communicates with the user equipment, and wherein the one or more self-tests further includes a validation of the transmitter unit compatible with the user equipment based on validating identification information of the transmitter unit including one or both of a transmitter device version number and a software version number with configuration information of the user equipment and the glucose monitoring -3-application; the method further comprising: determining, by the at least one processor, whether the transmitter unit is compatible with the user equipment based at least on a comparison of the one or more data values with the predetermined list of self-tests.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805.  The examiner can normally be reached on Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A GOORAY/Examiner, Art Unit 2199         

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199